In re Allen, Joseph; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, No. 259718; to the Court of Appeal, First Circuit, No. KW97 0631.
Granted in part, otherwise denied. The ruling of the trial court is vacated in part. The case is remanded to the trial court for a pre-trial evidentiary hearing on the issue of prior false allegations made by the victim. In the event the court determines there are prior false allegations of sexual molestation by the victim, the defendant shall be allowed to cross examine the victim and to present evidence regarding same at trial. See State v. Cappo, 345 So.2d 443, 445 (La.1977).
KNOLL, J., not on panel.